     Case 1:13-cr-00147-KMW Document 694 Filed 09/15/20 Page 1 of 1
      Case 1:13-cr-00147-KMW Document 693                         Filed 09/14/20 Page 1 of 3
                                                                              Three Bryant Park


Dechert
     LLP
                         ·~usoc-., -.
                                 J)OCUMl~T                           I
                                                                              1095 Avenue of the Americas
                                                                              New York , NY 10036-6797
                                                                              +1 212 698 3500 Main
                                                                              +1 212 698 3599 Fax
                       tf-.,   '·E LECTRONICALLY FILED        I:              www.dechert.com

                               DOC #: _ .                 ·    ,
                                     - U .i ):
                               DATE Fl               I   ·-/~o
                                                    9 l-:;,                   MIC HAEL J . GILB ERT

                                                                              michael.gilbert@dechert.com
                                                                              +1 212 698 3886 Direct
                                                                              +1 212 698 0426 Fax
        September 14, 2020

        VIA ECF

        The Honorable Kimba M. Wood
        United States District Court
        Southern District of New York
                                                                                   MEMO ENDORSED
        500 Pearl Street
        New York, New York l 0007

              Re:              United States v. Janier Castillo, S 17 13-cr- l 4 7 (KMW) - Travel Extension

        Dear Judge Wood :

                 On August 20, 2020, the Court granted Janier Castillo, the defendant in the above-
        captioned case, permission to visit her fami ly in the Dominican Republic from August 22, 2020
        to September 16, 2020. (A copy of Ms. Castillo's August 17 travel authorization request letter
        and the Court ' s August 20 memo endorsement (ECF 692) is attached to this letter.) With the
        Court's permission, Ms. Castillo now wishes to extend her stay in the Dominican Republic to
                                                                                                               J bro.         J
                                                                                                                        f\-\( (}
        October 6, 2020, so that she can continue giving care to her ill sister. Ms. Castillo's sister, who
        until recently had been receiving cancer treatment, has seen her health deteriorate in recent
        months.

                We have discussed this request with the Probation Officer to whom she reports, Helwa
        Qasem, who has no objection to Ms . Castillo's extension. We also were in contact with the
        Assistant U.S. Attorneys who indicated that the government defers to Probation.

                Thank you for your consideration in this matter.

        Respectfully Submitted,

       Isl Michael J Gilbert

        Michael J. Gilbert

        cc:         All Counsel of Record (via ECF)
        cc:         Ms. Helwa Qasem (via email)
        cc:         Ms. Sally Diaz (via email)

        Attachment                                                       SO ORDERED:              N.Y., N.Y.   q) IS}~


                                                                                     U.S.D.J.
